Title: From Louisa Catherine Johnson Adams to John Adams, 11 May 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 11th. May 1823
				
				From Letters received from Edward Taylor and Charles, I at length understand that the unpleasant occurrence which has taken place at Cambridge has again proved one of those in which the Esprit de Corps has made it necessary for you to take your part and to act with your Class—I grieve most sincerely at this necessity which ultimately must be very injurious to you and probably lose you your degree but it is an evil to which we must now submit and you will have an opportunity I trust by your application and diligence in your professional Studies which I presume should you not return to College you will immediately commence and thus to retrieve as far as you can the present misfortune for one it is to you which I do not and cannot pretend to conceal—Your father though very much vexed makes every allowance for your difficult situation and now relies on your making the necessary submission should any be required to ensure your return and this will obviate all further trouble and anxiety on the subject and lead perhaps to a residence in the family at least for a short period—George’s Arm is doing well we hope but it will be months before he recovers the use of it if ever—He is in good spirits though very thin—Mary has been quite sick but is likewise getting better—My own health is nearly restored and I hope to grow fat this Summer if nothing intervenes to prevent—I am sorry to hear that your Grandfather complains I hope the mild weather of Spring will be of service to him.—Though he is no doubt angry with you he will I hope spare bitter reproaches which generally do more harm than good—. I was very much pleased with your Letter to your father it was manly and respectful and I confess that if I have committed an error I had rather be the first to acknowledge it than to suffer the apologetic or exaggerated accounts which are written by friends or foes—remember by beloved Son that although I must condemn this turbulent spirit which leads young men to set all laws at defiance that I am still your affectionate and anxious Mother
				
					L. C. A.
				
				
					P.S. If opportunity offers for a return to College beware of pride and do not mistake it for false honour.—
				
			